DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Though some limitations, e.g., curing source, are functional in nature, none of the limitations under examination are understood to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites "wherein said gear pump includes a driven gear that is left floating in said pump to ease the tolerancing requirement and avoid over-constraint." This limitation attempts to structurally narrow the material property of the driven gear by reference to an undefined liquid density. Further, if one were able to locate two driven gears which were less dense than the liquid in they were located, one of ordinary skill in the are would be unable to ascertain if either of them were left with the intent to " ease the tolerancing requirement and avoid over-constraint." 
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 11–15 and 17–19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AW PG Publication No. 20170210064.
Note: AW's [0113] very nearly, but not quite, discloses the limitations in claim 2. Rather than relying on the potential knowledge of one of ordinary skill in the art or stretch an anticipation rejection, claim 2 is in view of the prior art elsewhere.  
As to claim 1, AW discloses a 3D printer comprising:
	a pump (Figure 2, 5a and 5b; ¶114);
	stepper motor (the structure opposite 5a/5b in Figure 3) adapted to drive said pump (see  ¶s 34, 42, 72, and ¶138–140);
	a nozzle (Figures 2 and 4's 17; ¶114) connected to a curing source (9; ¶115); and
	a reservoir (Figure 2, 2) in communication with said nozzle and said pump (via 6). 
	As to claim 4, AW discloses the 3D printer of claim 1. 
	AW further discloses wherein said reservoir is removably attachable to said printer (see Figure 3s illustration of an arm 13 where the reservoir resides which is attached to the frame assembly by an illustrated wing nut) . 
As to claim 6, AW discloses the 3D printer of claim 1. 
	AW further discloses wherein said curing source is a light source that surrounds said nozzle (Figures 4 and 5A/B's and ¶153's "LED mount 19 is configured to position three UV LEDs around the nozzle mount 20 of the dispensing head."). 
	As to claims 11–15, are drawn to the material or article worked upon by the claimed 3d printer. (see MPEP 2115). Applicant's specification establishes that 3D printer capable of printing a liquid which is subsequently solidified by some means is capable printing a resin, hydrogels, PDMS, pastes and/or adhesives. (see Figure 1 and [0035] of Applicant's Specification filed on 09/25/2019).
AW's structure is capable of printing a liquid which is subsequently solidified by some means (see AW ¶115–117). 
Therefore, AW, by disclosing a 3D printer capable of printing a liquid which is subsequently solidified by some means, is considered arrive at the limitations of claims 11–15. 
	As to claim 17, AW discloses the 3D printer of claim 1. 
	AW further discloses wherein said pump includes a faceplate (see plate associated with 5a/5b in Figure 3) and a casing (Figure 3's 10 ¶132), said faceplate is adjustable with respect to said casing (see removable mounting arrangement illustrated in Figure 3) 
	As to claim 18, AW discloses the 3D printer of claim 1. 
	AW further discloses wherein said curing source is comprised of one or more heating elements (see discussion of heat sinks which are required in ¶153.). 
	As to claim 19, AW discloses the 3D printer of claim 1. 
	AW further discloses wherein said curing source is comprised three LEDS each of which give of heat (see Figures 4–5 and ¶151–153).  One of the LEDS meets the claimed one or more AW anticipates claim 19. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG PG Publication No. 20020113331 in view of   AW PG Publication No. 20170210064.
As to claim 1, ZHANG discloses a 3D printer (Figure 3) comprising:
	a gear pump (Figure 3a, ¶60);
	motor (20) and adapted to drive said pump (via drive shaft 23; ¶60);
	a nozzle (40; 60); and
	a reservoir (25) in communication with said nozzle (via 32) and said pump (¶60). 
ZHANG discloses that stepper motors are used to provide relative movement between the nozzle and a platen (see ¶63), ZHANG fails to disclose a stepper motor is the type of motor adapted to drive said pump.
	Further, ZHANG fails to disclose a curing source connected to the nozzle. 
	AW teaches a stepper motor (the structure opposite 5a/5b in Figure 3) adapted to drive a pump (see  ¶s 34, 42, 72, and ¶138–140) and a nozzle (Figures 2 and 4's 17; ¶114) connected to a curing source (9; ¶115). 
	 It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of ZHANG's stepper motors which drive the movement assembly into the general teachings of ZHANG's motors which is adapted to drive said pump for the benefit of driving the gear pump (as taught by ZHANG at ¶63). Additionally, it would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of AW's stepper motors which are adapted to drive a pump into ZHANG's disclosure for the benefit of driving said pump in a precise manner (as taught by AW at ¶138–140). 
Further, it would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of AW's curing source onto the of ZHANG's nozzle for the benefit of enabling the manufacture of heat sensitive "smart" materials such as sensors, actuators, piezoelectric elements, smart polymers, MEMS components, etc. (as taught by AW at ¶122). 
As to claim 2, ZHANG and AW make obvious the 3D printer of claim 1.
ZHANG further discloses wherein said nozzle is connected to a robotic arm (see ¶63's mechanical drive, motors, and gantries which enables relative movement between the nozzle and a platen). 
	As to claim 3, ZHANG and AW make obvious the 3D printer of claim 1. 
ZHANG further discloses wherein said gear is a gear pump (¶60).
	As to claim 16, ZHANG and AW make obvious the 3D printer of claim 3. 
ZHANG further discloses wherein said gear pump includes a driven gear (28; ¶60) that is surrounded by a melt material (26). Therefore, ZHANG is considered to arrive a driven gear which is left floating in said pump to ease the tolerance requirement and avoid over constraint (see claim interpretation under 35 USC 112(b) above). 
 Claims 7–10 is/are rejected under 35 U.S.C. 103 as being unpatentable over AW PG Publication No. 20170210064 in view of SCHWARZBAUM PG Publication No. 20180311898. 
Note: SCHWARZBAUM discloses many of structural features of claim 1. However, SCHWARZBAUM does not qualify as an anticipatory reference because it fails to disclose a stepper motor adapted to drive said pump. 
As to claim 7, AW discloses the 3D printer of claim 6. 
	AW fails to disclose wherein said light source is comprised of a plurality of lights mounted to a circular mount. 
SCHWARZBAUM teaches wherein said light source (see generally Figures 6A and 6B at 636) is comprised of a plurality of lights (204)  mounted to a circular mount (602; ¶48). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of SCHWARZBAUM into the disclosure of AW for the benefit of SCHWARZBAUM at ¶42 and ¶49).
	As to claim 8, AW and SCHWARZBAUM make obvious the 3D printer of claim 7. 
	AW fails to disclose wherein said circular mount defines an opening in which said nozzle is located. 
SCHWARZBAUM further teaches wherein a circular mount (602) defines an opening in which said nozzle (116) is located (see Figures 6A and 6B). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to further incorporate these additional  teachings of SCHWARZBAUM into the disclosure of AW for the benefit of enabling maximum exposure to uniform cure energy to fully cure the deposited layer (as taught by SCHWARZBAUM at ¶49).
	As to claim 9, AW and SCHWARZBAUM make obvious the 3D printer of claim 8. 
	AW fails to disclose wherein said lights encircle said nozzle and are spaced distance from said nozzle. 
SCHWARZBAUM further teaches wherein lights (Figure 6, 204; ¶49) encircle said nozzle (116) and are spaced distance from said nozzle (see Figures 6A and 6B).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to further incorporate these additional  teachings of SCHWARZBAUM into the disclosure of AW for the benefit of enabling maximum exposure to uniform cure energy to fully cure the deposited layer (as taught by SCHWARZBAUM at ¶49).
	As to claim 10, AW and SCHWARZBAUM make obvious the 3D printer of claim 9. 
	AW further discloses wherein said lights are LED lights (see Figures 4–5 and ¶151–153). 
SCHWARZBAUM further teaches wherein said lights are LED lights (Figure 6, 204; ¶49). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to further incorporate these additional  teachings of SCHWARZBAUM into the disclosure of AW for the benefit of enabling maximum exposure to uniform cure energy to fully cure the deposited layer (as taught by SCHWARZBAUM at ¶49).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for indicating claim 5 as allowable is that the prior art fails to provide any teachings, suggestions, motivations, or other rational to arrive at the features of claim 4 couple with wherein said reservoir includes a plurality of tabs and said pump includes a housing having a plurality of notches configured to receive said tabs
As to claim 5, AW discloses the 3D printer of claim 4. 

    PNG
    media_image1.png
    373
    420
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    558
    554
    media_image2.png
    Greyscale

AW's Figures 2 and 3). AW further discloses wherein said reservoir (2) includes a tab (see portion extending from the bottom of 2 and partially illustrated as 13 in Figure 3), and said pump includes a housing having a plurality of notches configured to receive said tab (see Figure 3). 
	AW fails to disclose said reservoir includes a plurality of tabs and said pump includes a housing having a plurality of notches configured to receive said tabs. 
	While AW discloses the use of a plurality of tabs and notches with respect to the pump assemblies in general ( see portions illustrated in Figure 3 associated with 5a/5b and axially aligned therewith), one of ordinary skill in the art would not have been motivated to incorporate these teachings into the structure associated with reservoir absent impermissible hindsight. 
PG Publication No. 20170172765 illustrates a reservoir (Figure 7, 102) with a tab and a pump (132) with a corresponding number of notches configured to receive said tab (see Figure 3 and 5). However, one of ordinary skill in the art would not have been motivated to incorporate these teachings into the structure associated with reservoir absent impermissible hindsight. 
US PG Publication No. US 20180215071 teaches a reservoir (Figure 2, 14) with a different arrangement of an annular tab and an annular notch configured to receive the same (¶15). However, this also fails remedy the above deficiencies. 
While a subsequent search returned a references which are generally relevant to the Applicant's invention (see pertinent art cited in the following section), the prior art fails to remedy the above deficiencies. 
Therefore, the subject matter of claim 5 is indicated as allowable because  the prior art fails to provide any teachings, suggestions, motivations, or other rational to arrive at the features 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HEMPHILL PG Publication No. 20170057164 discloses many of structural features of claim 1. However, HEMPHILL does not qualify as an anticipatory reference because it fails to disclose a nozzle connected to a curing source. (See ¶78 "A light source can also be included on the gantry assembly of the F3SLA printer or mounted stationary above to build platform to cure the photopolymer in layered intervals). HEMPHILL teaches a stepper motor (104) used to drive a pump to extrude a liquid polymer from a 3d print head (see ¶78 ). 
	US 20170203506 illustrates a gear pump in Figure 9;
	US 6280784 illustrates a reservoir with a gear pump in Figure 4;
	US 20150077215 discusses stepper motors within the context of screw drive assemblies (see ¶73 and Figure 18's 1805);
20170122322 is a good reference for a stepper motor (Figure 1, 44) configured to drive a pump (¶32 and 68);
US 5134569 is one of the earliest 3d printers which discloses using a photocurable polymer and a light source. 
US 5139710 is relevant to ring shaped nature of called for in claims 6–9.

Written Opinion of the International Search Authority filed on 02/04/2020 of WO2019US53003 (Published as WO2020069016 on 04/02/2020).
International Search Report filed on 02/04/2020 of WO2019US53003 (Published as WO2020069016 on 04/02/2020) and the following references cited therein:
US 20150174821 A1;
US 20160332382 A1;
US 20170151733 A1;
US 20170297251 A1; and
US 20170341297 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MANLEY L CUMMINS IV/Examiner, Art Unit 1743